Citation Nr: 1012257	
Decision Date: 04/01/10    Archive Date: 04/14/10

DOCKET NO.  08-36 038	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  The propriety of the reduction of the schedular 
evaluation of service-connected reactive airway disease from 
60 percent to 30 percent.

2.  Entitlement to an evaluation in excess of 30 percent for 
epiphrenic diverticulum of the distal esophagus with hiatal 
hernia and gastroesophageal reflux disease.  

3.  Entitlement to an evaluation in excess of 30 percent for 
residuals of breast reduction surgery.

4.  Entitlement to service connection for a left arm 
disorder, described as pain and suffering.

5.  Entitlement to service connection for bilateral knee 
disorders.  

6.  Entitlement to service connection for heart murmur.

7.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).

8.  Whether new and material evidence has been presented to 
reopen a service connection claim for a right wrist 
disorder.

9.  Whether new and material evidence has been presented to 
reopen a service connection claim for hypertension.

10.  Whether new and material evidence has been presented to 
reopen a service connection claim for a psychiatric 
disorder, to include major depression. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The Veteran served on active duty from July 1970 to December 
1973 and from April 1975 to April 1978.

This matter came to the Board of Veterans' Appeals (Board) 
on appeal from an April 2008 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California, which reduced the Veteran's 
disability rating for reactive airway disease from 60 to 30 
percent, effective July 1, 2008.

In July 2009, a Board video conference hearing was held 
before the undersigned Veterans Law Judge.  A transcript of 
that hearing is of record.  At the hearing, the parties 
agreed to hold the record open for 60 days to allow for the 
submission of additional evidence.  Additional evidence was 
added to the record during that time period which was 
accompanied by a waiver.  

The matter of the reduction in the assigned disability 
rating is the only issue on appeal.  See Dofflemeyer v. 
Derwinski, 2 Vet. App. 277, 279-280 (1992) (the issue on 
appeal is not whether the Veteran is entitled to an 
increase, but whether the reduction in rating was proper); 
Peyton v. Derwinski, 1 Vet. App. 282, 286 (1991) ("[t]his is 
a rating reduction case, not a rating increase case.").  
Accordingly, the matter in appeal does not also contemplate 
a claim for an increased rating.  See Peyton v. Derwinski, 1 
Vet. App. 282, 286 (1991) (distinguishing between a rating 
reduction case and a rating increase case).

However, the Board notes that at the July 2009 Board 
hearing, the Veteran and her representative raised a claim 
for an increased evaluation for reactive airway disease and 
requested that an examination be schleduled.  Accordingly, a 
claim of entitlement to an evaluation in excess of 30 
percent for reactive airway disease has been raised by the 
record, but has not been adjudicated by the Agency of 
Original Jurisdiction (AOJ).  Therefore, the Board does not 
have jurisdiction over it and it is referred to the AOJ for 
appropriate action. 

In addition, the January 2008 rating decision addressed 
several additional claims (as detailed on the title page - 
issues 2 through 10).  On a VA Form 9 received by the 
Veteran in December 2008, she indicated that she wished to 
appeal all issues regarding her service connected 
conditions.  In hearing testimony provided in July 2009, the 
appellant clarified that she intended the Form 9 to 
represent a Notice of Disagreement (NOD) as to the claims 
denied in the January 2008 rating decision.  Accordingly, 
that matter will be discussed in the Remand.  The Board also 
notes that the January 2008 rating action included a service 
connection claim for a left arm disorder, the adjudication 
of which was deferred pending additional development.  
Subsequently, service connection for a left arm disorder was 
denied in a March 2008 rating decision.  In light of the 
Veteran's general disagreement pertaining to her service-
connected conditions, the Board construes the NOD to include 
the service connection claim for a left arm disorder, which 
was denied in the March 2008 rating action.  

The claims of : (1) entitlement to an evaluation in excess 
of 30 percent for epiphrenic diverticulum of the distal 
esophagus with hiatal hernia and gastroesophageal reflux 
disease; (2) entitlement to an evaluation in excess of 30 
percent for residuals of breast reduction surgery; (3) 
entitlement to service connection for a left arm disorder, 
described as pain and suffering; (4) entitlement to service 
connection for bilateral knee disorders; (5) entitlement to 
service connection for heart murmur; (6) entitlement to a 
total disability rating based on individual unemployability 
due to service-connected disabilities (TDIU); (7) whether 
new and material evidence has been presented to reopen a 
service connection claim for a right wrist disorder; (8) 
whether new and material evidence has been presented to 
reopen a service connection claim for hypertension; and 
(9) whether new and material evidence has been presented to 
reopen a service connection claim for a psychiatric 
disorder, to include major depression, are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  In a July 2006 rating decision, the RO increased the 
evaluation for service-connected reactive airway disease 
from 10 to 60, effective January 6, 2006, pursuant to the 
provisions of 38 C.F.R. § 4.97, Diagnostic Code 6604 for 
evaluating chronic obstructive pulmonary disease.

2.  In January 2008, the RO issued a determination proposing 
to reduce the disability rating for reactive airway disease 
from 60 to 10 percent; ultimately a reduction from 60 to 30 
percent was formally undertaken in an April 2008 rating 
action, effective from July 1, 2008.

3.  In conjunction with the rating reduction undertaken in 
the April 2008 rating decision, all due process requirements 
for executing a rating reduction were met and the decision 
to reduce the rating was properly substantiated by the 
evidence of record which did not reflect that any of the 
criteria supporting a 60 percent rating under 38 C.F.R. § 
4.97, Diagnostic Code 6604 or 6602, used for evaluating for 
bronchial asthma, were met.


CONCLUSION OF LAW

The criteria for restoration of a 60 percent rating for the 
Veteran's service-connected reactive airway disease are not 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.105(e), 3.159, 4.1, 4.2, 
4.7, 4.10, 4.97, Diagnostic Codes 6602 and 6604 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 
2000 (VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2009).

Specifically, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that the claimant is to provide; 
and (3) that VA will attempt to obtain.  See Beverly v. 
Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA 
notice requirements)

Based upon a VA examination conducted in March 2007 
confirmed thereafter by findings made in February 2008, the 
RO proposed, in a January 2008 rating action, to reduce the 
Veteran's rating for reactive airway disease from 60 to 10 
percent.  Ultimately a reduction from 60 to 30 percent was 
implemented in an April 2008 rating decision, effective July 
1, 2008.  The Veteran was notified by various 
communications, including the January and April 2008 rating 
actions and by notice letters of January 2008 and April 
2008, as to what information was of record and what was 
required to substantiate the continuation or restoration of 
the 60 percent rating for reactive airway disease.

The content of these communications to the Veteran complied 
with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) regarding VA's duty to notify and assist.  It 
appears that all obtainable evidence identified by the 
Veteran relative to this claim has been obtained and 
associated with the claims file, and neither she nor her 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  It is therefore the 
Board's conclusion that the Veteran has been provided with 
every opportunity to submit evidence and argument in support 
of her appeal and to respond to VA notices.

Moreover, inasmuch as this case involves a rating reduction, 
rather than a rating increase, the Board notes that there 
are specific notice requirements, found in 38 C.F.R. § 
3.105(e)- (i), which are applicable to reductions in 
ratings.  The Board believes that those specific notice 
requirements take precedence over the more general notice 
requirements that apply when a claimant makes a claim for 
benefits to VA and, as will be explained herein, those 
specific notice requirements were complied with in 
conjunction with the reduction of the evaluation for 
reactive airway disease.  See Zimick v. West, 11 Vet. App. 
45, 51 (1998) ("a more specific statute will be given 
precedence over a more general one . . . .") (quoting Busic 
v. United States, 446 U.S. 398, 406 (1980)); see also 
Kowalski v. Nicholson, 19 Vet. App. 171, 176-7 (2005).

Next, the VCAA requires that VA make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The Veteran's relevant service, VA, 
and private medical treatment records have been obtained.  
She has been provided VA medical examinations to confirm the 
current level of severity of her disability.  There is no 
indication of any additional, relevant records that the RO 
failed to obtain.

Accordingly, VA has satisfied its duty to notify and assist 
the Veteran in apprising her as to the evidence needed and 
in obtaining evidence pertinent to her appeal.  Therefore no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefits flowing to the veteran, and such remands 
are to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

Factual Background

Service connection was established for reactive airway 
disease decision, effective from October 1996.  A rating 
action dated in July 2006 reflects that an increased rating 
of 60 percent was granted, effective from January 2006.

Subsequently, it does not appear that the Veteran actually 
filed an increased rating claim for reactive airway disease; 
however, she did file a for entitlement to total disability 
based on individual unemployability (TDIU) in February 2007, 
implicating disabilities of the hand, but not reactive 
airway disease, as the source of her employment handicap, 
which appears to have prompted re-evaluation of the 
Veteran's service-connected disorders by the RO.  

A VA general medical examination was conducted in March 
2007.  The history indicated that reactive airway disease 
had initially been diagnosed in 1996 for which a 
bronchodilator inhaler had been prescribed.  It was noted 
that since that time, she experienced recurrent episodes of 
bronchitis with asthma.  She reported that travel caused 
severe attacks, which did not require bed rest or treatment 
by a physician.  The report noted that the last attack had 
occurred in February 2007, for which she used an albuterol 
inhaler.  Pulmonary function testing revealed moderate 
obstructive lung defect and recurrent reactive airway 
disease was diagnosed.  Specifically, pulmonary function 
testing revealed that Veteran's FEV-1/FVC ratio was 78 
percent after bronchodilation.  FEV-1 was 90 % predicted and 
that DLCO (SB) was 71.9% predicted.  The examiner observed 
that the lung volumes were within normal limits and that the 
Veteran had a mild decrease in diffusing capacity with a 
good response to bronchodilator.  

The file contains a rating action dated in January 2008, in 
which the RO proposed a decrease from 60 to 10 percent in 
the rating for reactive airway disease, based on VA 
examination findings made in March 2007.  The Veteran was 
advised of this proposal in a letter issued by the RO on 
January 14, 2008, at which time she was advised that she had 
60 days to submit additional evidence, prior to any action 
being taken on the proposed reduction.  A rating reduction 
for reactive airway disease from 60 to 30 percent was 
effectuated in an April 2008 rating decision, effective from 
July 1, 2008.  The Veteran was informed of this decision in 
correspondence issued to her on April 9, 2008.  

Thereafter, the Veteran submitted additional evidence which 
included the results of a VA pulmonary function testing 
conducted in February 2008 as well as a VA medical 
statement.  Pulmonary function testing revealed that 
Veteran's FEV-1/FVC ratio was 58 percent post reference.  
FEV-1 was 60 % post reference, and DLCO (SB) findings were 
not made.  The examiner noted that the Veteran had reactive 
airway disease to certain allergens, and explained that 
because her condition was situational, it did not require 
the regular use of an Albuterol inhaler.  He further 
observed that the Veteran's activities of daily living were 
limited due to her pulmonary status and shortness of breath.  

VA records include an entry dated in August 2008 which 
indicates that the Veteran was seen by the Emergency 
Department with complaints of coughing up clear sputum after 
using her inhaler.  An impression of sinus congestion was 
made and the treating doctor explained that this did not 
appear to represent any sign of infection.  

The Veteran presented testimony at a Board video conference 
hearing held in July 2009.  The Veteran testified that not 
only had her reactive airway disease had not improved since 
2007, but she was still using a bronchodilator and noted 
that she had been seen by the VA emergency room at least 5 
times for breathing problems.  The Veteran and her 
representative requested that a new VA examination be 
scheduled, stating that the examination findings in this 
case were old.  At the hearing, the record was left open for 
60 days to allow for the presentation of additional 
evidence.  Additional evidence was presented which was 
accompanied by a waiver, consisting of VA medical records 
current through July 2009.  However, those records do not 
contain any updated pulmonary function test results, do not 
indicate that the Veteran was being seen by a physician at 
least monthly due to exacerbations, or that she was put on 
intermittent (minimum three per year) courses of systemic 
corticosteroids.  

Legal Analysis

Disability evaluations are determined by the application of 
a schedule of ratings that is based as far as practical on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 
1155; 38 C.F.R. Part 4.  Not all cases will show all of the 
findings for a specific rating, especially in the more fully 
described grades of disabilities, but the higher of two 
evaluations will be assigned if the disability more closely 
approximates the criteria for that rating. Otherwise, the 
lower rating is assigned.  38 C.F.R. §§ 4.7, 4.21.  
Generally, the degrees of disability specified are 
considered adequate to compensate for a loss of working time 
proportionate to the severity of the disability.  38 C.F.R. 
§ 4.1.

When reduction in the evaluation of a service-connected 
disability is contemplated and the lower evaluation would 
result in a reduction or discontinuance of compensation 
payments, a rating proposing the reduction or discontinuance 
will be prepared setting forth all material facts and 
reasons.  Procedural steps that must be taken when a rating 
reduction is considered warranted are set forth at 38 C.F.R. 
§ 3.105(e).  Initially, a rating proposing the reduction or 
discontinuance will be prepared setting forth all material 
facts and reasons.  The beneficiary will then be notified at 
his or her latest address of record of the contemplated 
action and furnished detailed reasons therefore, and will be 
given 60 days for the presentation of additional evidence to 
show that compensation payments should be continued at their 
present level.  If additional evidence is not received 
within that period, final rating action will be taken and 
the award will be reduced or discontinued effective the last 
day of the month in which a 60-day period from the date of 
notice to the beneficiary of the final rating action 
expires. 38 C.F.R. § 3.105(e).

Where a disability rating has been continued for at least 5- 
years at the same level, under 38 C.F.R. § 3.344, if there 
have occurred changes in essential medical findings or 
diagnosis, that case is to be reviewed and adjudicated so as 
to produce the greatest degree of stability of disability 
evaluation.  In determining the propriety of a previous 
evaluation, the entire record as to medical history should 
be considered to ascertain whether the most recent 
examination is indeed a full and complete depiction of the 
level of disability.  38 C.F.R. § 3.344(a).  Likewise, in 
such cases provided doubt remains, after according due 
consideration to all the evidence developed by the several 
items discussed in the preceding paragraph (section 
3.344(a)), the rating agency will continue the rating in 
effect under specified procedures.  38 C.F.R. § 3.344(b).

In this instance, however, the 60 percent rating in question 
was not in effect for 5 years or more, and the preceding 
paragraphs (a) and (b) do not apply, based upon a disability 
which has not become stabilized and is likely to improve.  
Accordingly, reexaminations disclosing improvement, physical 
or mental, in these cases will warrant reduction in rating.  
38 C.F.R. § 3.344(c).

The determination in a reduction in rating case must include 
the proper application as to the standard of proof.  To 
warrant reduction in rating, it must be shown that the 
preponderance of the evidence supports the reduction itself, 
and with application of the benefit-of-the-doubt doctrine 
under 38 U.S.C.A. § 5107(b) as required.  See Brown v. 
Brown, 5 Vet. App. 413, 420 (1993); Peyton, 1 Vet. App. at 
286.

Turning to the provisions in effect regarding evaluation of 
the specific disability under consideration, the VA rating 
schedule sets forth the criteria for evaluation of 
respiratory disorders under 38 C.F.R. § 4.97. Diagnostic 
Code 6604 pertains to the evaluation of chronic obstructive 
pulmonary disease (COPD).  Under that code, a 30 percent 
rating is warranted for pulmonary functional test results 
which reveal Forced Expiratory Volume within the first 
second (FEV-1) of 56 to 70 percent predicted, or; a ratio of 
FEV-1 to Forced Vital Capacity (FEV-1/FVC) of 56 to 70 
percent, or; Diffusion Capacity of the Lung for Carbon 
Monoxide (DLCO) by the single breath method (SB) of 56 to 65 
percent predicted.  

A 60 percent evaluation requires FEV-1 of 40- to 55-percent 
predicted; or, FEV-1/FVC ratio of 40 to 55 percent; or, 
(DLCO) (SB) of 40 to 55 percent predicted; or, maximum 
oxygen consumption of 15 to 20 ml/kg/min (with 
cardiorespiratory limit).  

The medical history and treatment protocol pertinent to the 
Veteran's reactive airway disease and contemporaneous with 
the decision to reduce the rating at issue have been 
considered.  Based on this evidence and applying the 
determinative rating criteria, it is concluded that the 
reduction in rating was proper.

At the outset, the record sufficiently demonstrates that the 
procedural requirements for a reduction in rating have been 
met as specified under the provisions of 38 C.F.R. § 
3.105(e).  The prescribed 60-day time frame within which to 
submit additional evidence following the proposed reduction 
action was afforded to the Veteran.  In addition, the 
effective date of the reduction on July 1, 2008, 
corresponded to the end of the 60-day period from notice to 
the claimant of the final rating action implementing the 
reduction.

The inquiry into the propriety of the RO's decision to 
reduce the rating for reactive airway disease therefore 
should be completed based on whether the service-connected 
disability met the substantive requirements for a 30 percent 
rating as of the reduction action or whether it instead best 
approximated in severity the criteria for the previously 
assigned 60 percent evaluation.  In this regard, the 
provisions of 38 C.F.R. § 4.97, Diagnostic Code 6604, for 
evaluating COPD are to be applied.

The basis for adjusting the level of compensation in this 
case corresponds to an accurate assessment of the 
manifestations of the reactive airway disease based in part 
on performance upon PFT, a significant component of the 
applicable rating criteria.  The Veteran's reactive airway 
disease is evaluated based on the results of pulmonary 
function tests after a bronchodilator is used.  38 C.F.R. 
§ 4.96.

Clinical findings made in 2007 and 2008 do not establish 
that pulmonary function test results were within the range 
that would continue to qualify the Veteran for a 60 percent 
rating.  The March 2007 VA examination report that provided 
the basis for determining the appropriate adjusted 
evaluation demonstrated PFT results showed that the 
Veteran's FEV-1/FVC ratio was 78 percent after 
bronchodilation, V-1 was 90 % predicted and that DLCO (SB) 
was 71.9% predicted, which would in fact technically warrant 
only a 10 percent evaluation based on the results of PFT 
testing alone.  

However, it appears that in order to rate the Veteran as 
highly as possible, the provisions of Diagnostic Code 6002 
were applied to the case.  Under that code, a 30 percent 
rating for bronchial asthma requires Forced Expiratory 
Volume within the first second (FEV-1) of 56- to 70-percent 
predicted, or; a ratio of FEV-1 to Forced Vital Capacity 
(FEV-1/FVC) of 56 to 70 percent, or; daily inhalational or 
oral bronchodilator therapy, or; inhalational anti-
inflammatory medication.  A 60 percent evaluation requires 
FEV-1 of 40- to 55-percent predicted, or; FEV-1/FVC of 40 to 
55 percent, or; at least monthly visits to a physician for 
required care of exacerbations, or; intermittent (at least 
three per year) courses of systemic (oral or parenteral) 
corticosteroids.  A 100 percent evaluation requires FEV-1 
less than 40 percent predicted, or; FEV-1/FVC less than 40 
percent, or; more than one attack per week with episodes of 
respiratory failure, or; requires daily use of systemic high 
dose corticosteroids or immuno-suppressive medications.  38 
C.F.R. § 4.97, Diagnostic Code 6602.  According to the April 
2008 rating decision, the reduction to 30 percent as opposed 
to the initially proposed 10 percent was based on the 
Veteran's use of daily inhalational or oral bronchodilator 
therapy, as documented in the pertinent medical records, and 
for which a 30 percent evaluation is warranted under code 
6602. 

However, having reviewed medical records and examination 
reports dated from 2007 forward, the Board can find no 
evidence which indicates that the Veteran's manifestations 
of reactive airway disease continued to meet the criteria 
warranting a 60 percent evaluation from July 1, 2008, 
forward.  In this regard, PFT findings made by VA in 
February 2008 fell squarely within the ranges warranting the 
assignment of a 30 percent evaluation under codes 6604 and 
6602.  Contrary, to the Veteran's primary argument, the test 
results have not been read incorrectly, VA regulations 
provide that generally, the pertinent test results for VA 
rating purposes are post-bronchodilator studies.  See 
38 C.F.R. § 4.96(d).  While those regulatory provisions 
discuss some exceptions to the general rule, none of those 
exceptions are applicable in this case.  Id

The Board has also considered whether the provisions of code 
6602 provide a basis for the restoration of a 60 percent 
evaluation.  Under that code, the applicable rating criteria 
provide that in addition to PFT findings, asthma is to be 
evaluated in accordance with the nature and extent of 
treatment modalities.  Under that code, in order to warrant 
a 60 percent rating based on treatment course, there must be 
evidence of at least monthly physicians' visits due to 
exacerbations, or intermittent (minimum three per year) 
courses of systemic corticosteroids.  There has been no such 
evidence presented here.  None of the evidence date from 
2007 forward, reflects that the Veteran's reactive airway 
disease requires at least monthly treatment or intermittent 
(minimum three per year) courses of systemic 
corticosteroids.  While the Veteran asserts that her 
respiratory disorder has required numerous (five as reported 
during the July 2009 hearing) trips to the emergency room, 
and the VA records document such occurrences, the condition 
does not require at least monthly treatment or attention by 
a physician.  As a result, the treatment course for asthma 
does not warrant a 60 percent rating per Diagnostic Code 
6602.  Instead, the extent of medication prescribed is most 
consistent with the criteria for a 30 percent evaluation 
which pertains to daily inhalational or oral bronchodilator 
therapy, or use of inhalational anti- inflammatory 
medication.

After a careful review of the record, the Board can find no 
evidence, lay or medical, to support a finding that the 
Veteran's service-connected reactive airway disease warrants 
restoration of a 60 percent evaluation.  The rating 
reduction to 30 percent is clearly supported by the results 
of PFT conducted in 2007 and 2008 and by VA medical records 
dated from 2007 forward.  In this case, the applicable 
rating criteria are primarily tied to specific numeric test 
results which must be shown in order to warrant a higher 
evaluation.  As mentioned before, from 2007 forward the PFT 
results have been consistent with the findings warranting a 
30 percent evaluation and at no time since then have 
findings warranting the assignment of 60 percent been shown.  
In addition, the Board has considered other potentially 
applicable rating criteria and factors including treatment 
requirements and frequency of treatment.  Even so, the 
preponderance of the evidence supports the reduction taken 
in this case.  

In summary, the preponderance of the competent findings 
substantiates that the reduction in rating from 60 to 30 
percent for reactive airway disease was proper.  The medical 
evidence on file at the time of the RO's decision to reduce 
the rating, and even since then, corresponds to this 
determination.  Therefore, the appeal for restoration of a 
60 percent rating for reactive airway disease must be 
denied.  As the preponderance of the evidence is 
unfavorable, the benefit-of- the-doubt doctrine does not 
apply.  See 38 U.S.C.A. § 5107(b).  See also Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to the restoration of a 60 percent rating for 
service-connected reactive airway disease is denied.


REMAND

In January 2008, the RO issued a rating decision denying the 
following claims: (1) entitlement to an evaluation in excess 
of 30 percent for epiphrenic diverticulum of the distal 
esophagus with hiatal hernia and gastroesophageal reflux 
disease; (2) entitlement to an evaluation in excess of 30 
percent for residuals of breast reduction surgery; (3 
entitlement to service connection for bilateral knee 
disorders; (4) entitlement to service connection for heart 
murmur; (5) entitlement to a total disability rating based 
on individual unemployability due to service-connected 
disabilities (TDIU); (6) whether new and material evidence 
has been presented to reopen a service connection claim for 
a right wrist disorder; (7) whether new and material 
evidence has been presented to reopen a service connection 
claim for hypertension; and (8) whether new and material 
evidence has been presented to reopen a service connection 
claim for a psychiatric disorder, to include major 
depression.  In a March 2008 rating action the RO also 
denied a service connection claim for a left arm disorder.  

In December 2008, VA received a VA Form 9 from the Veteran 
indicating that she wished to appeal all issues regarding 
her service-connected conditions.  In hearing testimony 
provided before the undersigned VLJ in July 2009, the 
Veteran clarified that she intended this document to 
represent an NOD addressing all the claims denied in the 
January 2008 rating decision.  Inasmuch as the service 
connection claim for a left arm disorder was originally a 
part of the January 2008 rating action, although deferred at 
that time and not adjudicated and denied until March 2008, 
the NOD is considered to be applicable to this claim and 
rating action.  

An NOD is defined as a written communication from a claimant 
or his/her representative expressing dissatisfaction or 
disagreement with an adjudicative determination by the 
agency of original jurisdiction (here, the RO) and a desire 
to contest the result.  38 C.F.R. § 20.201 (2009).  While 
special wording is not required, the NOD must be in writing 
and in terms that can be reasonably construed as a 
disagreement with that determination and a desire for 
appellate review.  Id.  A veteran must file a NOD with a 
determination by the agency of original jurisdiction within 
one year from the date that the RO mailed notice of the 
determination.  38 C.F.R. § 20.302(a).  There is no 
requirement in the regulation that the date of rating action 
at issue be specified in a NOD.  Here, the written statement 
provided by the Veteran received by VA in December 2008 was 
timely and expressed dissatisfaction with denial of the 
claims in the January 2008 and March 2008 rating actions.  
Moreover, during the July 2009 Board video conference 
hearing, when asked by the undersigned VLJ, the Veteran 
specifically explained that she intended the December 2008 
to represent an NOD as to all of the issues addressed in the 
January 2008 and March 2008 rating actions.  Hence the VA 
Form 9 is tantamount and acceptable as a timely NOD in 
conjunction with the claims denied in the January and March 
2008 rating decisions.   38 C.F.R. § 20.201.

The filing of an NOD places a claim in appellate status.  
The failure to issue a statement of the case in such a 
circumstance renders a claim procedurally defective and 
necessitates a remand.  See 38 C.F.R. §§ 19.9, 20.200, 
20.201 (2009).  To date, however, the RO has not issued an 
SOC with respect to these claims.  Under these 
circumstances, the Board has no discretion and is obliged to 
remand this claim to the RO for the issuance of an SOC.  See 
Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); Holland 
v. Gober, 10 Vet. App. 433, 436 (1997).  However, these 
claims will be returned to the Board after issuance of the 
SOC only if perfected by the filing of a timely substantive 
appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, the case is REMANDED for the following action:

The RO must provide the Veteran with a 
statement of the case addressing the 
claims of claims of : (1) entitlement to 
an evaluation in excess of 30 percent 
for epiphrenic diverticulum of the 
distal esophagus with hiatal hernia and 
gastroesophageal reflux disease; 
(2) entitlement to an evaluation in 
excess of 30 percent for residuals of 
breast reduction surgery; (3) 
entitlement to service connection for a 
left arm disorder, described as pain and 
suffering; (4) entitlement to service 
connection for bilateral knee disorders; 
(5) entitlement to service connection 
for heart murmur; (6) entitlement to a 
total disability rating based on 
individual unemployability due to 
service-connected disabilities (TDIU); 
(7) whether new and material evidence 
has been presented to reopen a service 
connection claim for a right wrist 
disorder; (8) whether new and material 
evidence has been presented to reopen a 
service connection claim for 
hypertension; and (9) whether new and 
material evidence has been presented to 
reopen a service connection claim for a 
psychiatric disorder, to include major 
depression, which were denied in January 
and March 2008 rating actions.  The 
Veteran and her representative are 
reminded that to vest the Board with 
jurisdiction over these issues, a timely 
substantive appeal must be filed 
following the issuance of the SOC.  38 
C.F.R. § 20.202 (2009).  If, and only 
if, the Veteran perfects the appeal as 
to one or more of the aforementioned 
claims, the case must be returned to the 
Board for appellate review.

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


